          Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 1 of 14



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Stacy Jones,                                      No. CV-17-00616-TUC-JGZ
10                   Plaintiff,                         ORDER
11    v.
12    Ryan D. McCarthy,1 Secretary of the Army,
13                   Defendant.
14
15
16            Plaintiff Stacy Jones, a civilian employee of the Department of the Army, alleges

17   employment discrimination on the basis of race and sex, and retaliation for participating in
18   protected activity, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

19   U.S.C. § 2000(e). Defendant seeks summary judgment on Jones’s claims. (Doc. 57.)

20   Jones filed a response to Defendant’s Motion. (Doc. 63.) For the following reasons, the
21   Court will grant Defendant’s Motion for Summary Judgment.
22   //

23   //

24   //

25   //

26
              1
             Jones filed this action against Robert M. Speer, Acting Secretary of the Army.
27   Ryan D. McCarthy was subsequently appointed as Secretary of the Army. Therefore,
     pursuant to Fed. R. Civ. P. 25(d), Secretary McCarthy is substituted as the named
28   defendant.
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 2 of 14



 1      I.       Background2
 2           Jones’s claims arise out of her employment as Director of Army Community
 3   Services (ACS) at Fort Huachuca, Arizona, a position she held until 2015. (Doc. 58, ¶ 1.)
 4   During Jones’s tenure as ACS Director, Dennis Maruska, Director of Family Morale,
 5   Welfare and Recreation, Fort Huachuca, was Jones’s first-level supervisor, and Thomas
 6   Borer, Deputy Garrison Commander, was Jones’s second-level supervisor. (Id. at ¶ 2.)
 7   Colonel Thomas Boone became the Fort Huachuca Garrison Commander and Jones’s
 8   third-level supervisor in April 2014. (Id. at ¶ 3.)
 9           In October 2012, Jones was removed from her position as ACS Director and detailed
10   to a nonsupervisory position based on allegations that she misappropriated funds and
11   created a hostile work environment. (Id. at ¶ 4.) Jones filed an EEO complaint alleging she
12   was removed from her position because of her race, sex, religion, and in retaliation for
13   bringing to the attention of the Chief, Installation Management Command (IMCOM),
14   alleged negative comments made by Colonel Faulkner about victims of sexual assault. (Id.
15   at ¶ 5; Doc. 63, pp. 6, 10; Doc. 63-2, p. 23.)
16           On April 2, 2014, Jones resolved her 2012 EEO complaint through a negotiated
17   settlement agreement (2014 NSA). (Id. at ¶ 6.) Under the terms of the 2014 NSA, Jones
18   was reinstated as ACS Director and Jones withdrew her EEO Complaint. (Doc. 58, ¶ 7;
19   Doc. 63-2, pp. 54-57.) Jones also waived any right to commence further litigation
20   “concerning the matters raised in, or reasonably related to, the allegations contained in . . .
21   [the subject] EEO complaint.” (Doc. 63-2, p. 56.)
22           Jones alleges Maruska had a meeting with her two or three days after she was
23   reinstated and told her that Borer and Colonel McFarland, the garrison commander who
24   succeeded Faulkner, were upset with him because “he didn’t do what he needed to do to
25           2
              Although the Court struck Jones’s Statement of Facts (Doc. 64) for failure to
     comply with LRCiv. 56.1(b), and gave Jones the opportunity to file a statement of facts in
26   compliance with the rules (Doc. 65), she did not do so. Nonetheless, the facts asserted by
     the parties in their memorandum and by the Defendant in its statement of facts are largely
27   undisputed. Moreover, the Court notes that Jones’s stricken three-page statement of facts
     contains only one fact that is not asserted in Jones’s response and that additional fact is
28   unsupported.


                                                  -2-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 3 of 14



 1   “get rid of [Jones].” (Doc. 58, ¶ 8.)
 2          On November 14, 2014, Jones filed a second EEO Complaint alleging numerous
 3   actions by Boone, Borer and Maruska with respect to duty assignments, training,
 4   performance, and creating an alleged hostile work environment, motivated by race, gender
 5   and reprisal, including: failing to align the Sexual Harassment and Response Program
 6   (SHARP) under ACS; making negative statements regarding Jones’s return as ACS
 7   Director; taking duties and authority from her; and directing Jones’s subordinate budget
 8   personnel to report ACS budget concerns regarding the Table of Distribution and
 9   Allowances directly to Resource Management. (Id. at ¶ 9.) In December 2014, Jones
10   amended her EEO complaint to include additional allegations of discrimination and
11   retaliation. (Id. at ¶ 10.)
12          On February 3, 2015, Jones and Installation Management Command Headquarters
13   (IMCOM HQ) executed a negotiated settlement agreement (2015 NSA) to resolve the
14   second EEO complaint, in which the parties agreed that Jones would be reassigned from
15   her position as ACS Director in Fort Huachuca to a nonsupervisory position as an analyst
16   at IMCOM HQ in San Antonio, Texas, within 60 days of execution of the agreement. (Id.
17   at ¶12.) Jones agreed to withdraw her EEO complaint, accept the terms of the agreement
18   in full settlement of all matters related to the EEO Complaint, and refrain from seeking
19   further action, including lawsuits, “concerning the issues, claims or facts” contained in the
20   EEO Complaint. (Id.) The 2015 NSA became effective on the date it was signed by all
21   parties – February 3, 2015. (Id.) Dan Davis, IMCOM HQ Chief of Staff, signed the 2015
22   NSA on behalf of IMCOM HQ. (Id. at ¶ 13.) Davis made arrangements for Jones to have
23   a position in San Antonio. (Id. at ¶ 14.) Jones never worked for Davis and Davis was not
24   in Jones’s supervisory chain of command at Fort Huachuca. (Id. at ¶ 15.)
25          After signing the 2015 NSA, Jones requested to modify the agreement to allow
26   additional time for her to move to Texas. (Id. at ¶¶16, 17, 18.) On February 25, 2015, the
27   parties executed a written modification allowing Jones until May 31, 2015 to report to San
28   Antonio. (Id. at ¶ 18.) All other provisions of the 2015 NSA remained in effect and valid.


                                                 -3-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 4 of 14



 1   (Id. at ¶ 19.) Jones’s supervisors, Maruska, Borer and Boone, were not involved in
 2   negotiating the 2015 NSA or its modification. (Id. at ¶ 20.)
 3            In May 2015, Jones reported to Fort Sam Houston, Texas. (Id. at ¶ 21.) Jones
 4   continues to work for the Army. (Id. at ¶ 22.)
 5            On July 19, 2017, Jones filed this action. (Doc. 1.) Jones seeks relief under Title
 6   VII, alleging claims of disparate treatment, hostile work environment, retaliation, and
 7   constructive discharge, as a result of: (a) the 2015 NSA, under which she was reassigned
 8   from Fort Huachuca, Arizona, to IMCOM HQ, San Antonio, Texas; (b) her March 9, 2015
 9   removal from consideration to join the board of directors of Sierra Vista Regional Hospital;
10   (c) Maruska denying her access to the ACS Table of Distribution and Allowances (TDA);
11   failing to include her, on March 18, 2015, in decisions regarding the TDA; and directing
12   subordinate personnel to report ACS budget concerns regarding the TDA directly to
13   Resource Management; (d) sometime after June 2014, Boone, Borer and Maruska denying
14   Jones’s request to place SHARP under ACS, but placing SHARP under ACS after she
15   transferred to San Antonio; and (e) on June 25, 2015, after Jones transferred to San
16   Antonio, Lieutenant Colonel Gabriel Mesa, interim ACS Director, encouraging ACS
17   employees to file worker’s compensation claims if they felt Jones’s actions negatively
18   affected them while she was their supervisor. (Id. at ¶ 23.) Jones, who is African
19   American, alleges that these acts were motivated by race, sex, and retaliation for engaging
20   in protected activity. (Id.)
21            Defendant seeks summary judgment, arguing that Jones’s claims relating to
22   reassignment, SHARP realignment and TDA/delegation are barred by the 2015 NSA and
23   the remainder of the claims fail for lack of evidence. (Doc. 57.)
24      II.      Summary Judgment Standard
25            Summary judgment is appropriate when: (1) the movant shows that there is no
26   genuine dispute as to any material fact; and (2) that after viewing the evidence most
27   favorably to the non-moving party, the movant is entitled to prevail as a matter of law. Fed.
28   R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Eisenberg v. Ins.


                                                 -4-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 5 of 14



 1   Co. of N. Am., 815 F.2d 1285, 1288-89 (9th Cir. 1987). “Only disputes over facts that might
 2   affect the outcome of the suit under the governing [substantive] law will properly preclude
 3   the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
 4   (1986). A “genuine issue” of material fact arises only “if the evidence is such that a
 5   reasonable jury could return a verdict for the nonmoving party.” Id.
 6           When considering a motion for summary judgment, the court accepts as true the
 7   non-moving party’s evidence, if it is supported by affidavits or other evidentiary material.
 8   Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. The non-moving party may not
 9   merely rest on its pleadings; the non-moving party must produce some significant probative
10   evidence tending to contradict the moving party’s allegations, thereby creating a material
11   question of fact. Anderson, 477 U.S. at 256–57 (holding that plaintiff must present
12   affirmative evidence to defeat properly supported motion for summary judgment); see also
13   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)
14   (nonmovant must present more than “some metaphysical doubt as to the material facts”).
15   A summary judgment motion cannot be defeated “with allegations in the complaint, or
16   with unsupported conjecture or conclusory statements.” Hernandez v. Spacelabs Med.
17   Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). “Summary judgment must be entered ‘against a
18   party who fails to make a showing sufficient to establish the existence of an element
19   essential to that party’s case, and on which that party will bear the burden of proof at trial.’”
20   United States v. Carter, 906 F.2d 1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at
21   322).
22      III.    Discussion
23           A. Claims precluded by the 2015 NSA
24           Defendant asserts that the 2015 NSA precludes Jones’s claims for discrimination,
25   retaliation, and hostile workplace for claims relating to her reassignment to San Antonio,
26   the SHARP realignment, TDA decisions and delegation of duties, and critical statements
27   by her supervisors which were all part of her 2014 EEO complaint. (Doc. 57, pp. 9-11.)
28   The Court agrees.


                                                   -5-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 6 of 14



 1            “[P]ublic policy favors voluntary settlement of employment discrimination claims
 2   brought under Title VII.” Stroman v. W. Coast Grocery Co., 884 F.2d 458, 460–61 (9th
 3   Cir. 1989) (quotation marks and citation omitted). A release of Title VII claims is valid if
 4   it was a “voluntary, deliberate, and informed waiver.” Id. (internal quotation marks and
 5   citation omitted). Generally, in civil rights cases, the party attempting to enforce the release
 6   bears the burden of establishing its validity. Judie v. Hamilton, 872 F.2d 919, 924 (9th Cir.
 7   1989) (citing Jones v. Taber, 648 F.2d 1201, 1203 (9th Cir. 1981)). “The determination of
 8   whether a waiver of Title VII was ‘voluntary, deliberate, and informed’ is predicated upon
 9   an evaluation of several indicia arising from the circumstances and conditions under which
10   the release was executed.” Stroman, 884 F.2d at 462 (internal quotation marks and citation
11   omitted). The court considers “the clarity and lack of ambiguity of the agreement, the
12   plaintiff’s education and business experience, the presence of a noncoercive atmosphere
13   for the execution of the release, and whether the employee had the benefit of legal counsel.”
14   Id. (internal quotation marks and citations omitted). Applying these factors, the Court
15   concludes that Jones’s waiver of her Title VII claims was voluntary, deliberate and
16   informed.
17            The terms of the 2015 NSA are clear. The agreement is short, with the main
18   settlement provisions contained in paragraphs three and four. In Paragraph 3, Defendant
19   agreed to reassign Jones to a Management Analyst position at Fort Sam Houston, pay for
20   her relocation expenses, including realtor fees, and process her travel vouchers within sixty
21   days. In Paragraph 4, Jones agreed to withdraw her EEO complaint, relocate to Fort Sam
22   Houston, and accept the terms of the agreement in full settlement of all matters related to
23   the EEO Complaint, including to refrain from seeking further action, including lawsuits,
24   “concerning the issues, claims or facts” contained in the 2014 EEO Complaint. (Doc. 58,
25   ¶ 12.)
26            The parties do not provide information about Jones’s education and business
27   experience, but her position and responsibilities show that she possesses the level of
28   education and experience necessary to understand the agreement. Jones testified that as


                                                  -6-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 7 of 14



 1   the Director of Army Community Services she was responsible for oversight of Family
 2   Programs for the Army, which included services to support families and veterans, including
 3   Family Advocacy, Financial Readiness, Information and Referral, Lending Closet,
 4   Exceptional Family Member Program, and Survivor Outreach. (Doc. 58-2, p. 9.)
 5   Moreover, Jones was familiar with the EEO process, including settlement; a year earlier,
 6   Jones resolved her October 2012 EEO Complaint by entering into the 2014 NSA with the
 7   Defendant. (Id. at ¶ 6.) In addition, on February 25, 2015, Jones, on her own, successfully
 8   requested and received a modification of the 2015 agreement, increasing her time to report
 9   to Houston by approximately sixty days. (Id. at ¶¶ 17-18.)
10          It does not appear that Jones was represented by counsel at the time she entered into
11   the 2015 NSA. There is no information as to whether employment of counsel was
12   discussed. Jones was represented by counsel in the 2014 NSA. (Doc. 63-2, pp. 55, 57.)
13          Finally, there is no indication that there was a coercive atmosphere for the execution
14   of the agreement. Jones’s supervisors were not involved in any way with the NSA, in
15   which Dan Davis, IMCOM Chief of Staff, acted on behalf of the Defendant. (Id. at ¶¶ 13-
16   14, 20.) Jones never worked for Davis and Davis was not in Jones’s supervisory chain of
17   command at Fort Huachuca. (Id. at ¶ 15.)
18          Jones’s deposition testimony further supports the Court’s conclusion that Jones’s
19   decision to enter into the 2015 NSA was voluntary, deliberate, and informed. She testified
20   that she signed the NSA due to the working conditions at Fort Huachuca and to put the
21   issues raised in her EEO Complaint behind her. (Id. at ¶¶ 27, 28.) She testified that she
22   understood everything in the agreement when she signed it, and, at that time, she had
23   resolved to transfer to San Antonio. (Id. at ¶¶ 29, 30.) She admitted that no one told her
24   she would lose her job or otherwise threaten her if she did not sign the 2015 NSA. (Id. at
25   ¶¶ 25, 26.)
26          Jones does not respond to Defendant’s argument that the 2015 NSA bars her claims
27   related to her reassignment to San Antonio, the SHARP realignment, TDA decisions and
28   delegation of duties, and critical statements by her supervisors. In her Response argument


                                                 -7-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 8 of 14



 1   pertaining to constructive discharge, she makes two assertions which are arguably relevant
 2   to the enforceability of the 2015 NSA—that she was bullied into taking the reassignment
 3   to San Antonio and that she was threatened with termination if she did not go. (Doc. 63, p.
 4   11.) Neither supports an inference that Jones was forced to sign the 2015 NSA or
 5   threatened with termination if she did not. Jones’s deposition transcript establishes that
 6   what she characterizes as bullying and threats occurred after she had entered into the 2015
 7   NSA, and related only to her statements that she wanted to withdraw from the agreement.
 8   Jones testified that “after I signed an NSA to relocate, I changed my mind and I told Mr.
 9   Carruthers I did not want to leave. Mr. Carruthers told me I had to leave or lose my job.”
10   (Doc. 63-2, pp. 47-48.) Jones’s subsequent change of heart about entering into the
11   agreement is insufficient to undo the agreement. At that point, she had voluntarily resolved
12   her claims in an enforceable agreement. See Worthy v. McKesson Corp., 756 F.2d 1370,
13   1373 (8th Cir. 1985) (“If a party to a Title VII suit who has previously authorized a
14   settlement changes his mind ..., that party remains bound by the terms of the agreement.”)
15   (quotation marks and citation omitted); see also Dacanay v. Mendoza, 573 F.2d 1075, 1078
16   (9th Cir. 1978) (“Assuming both the power of the attorney to bind his client and the validity
17   of the agreement struck, a litigant can no more repudiate a compromise agreement than he
18   could disown any other binding contractual relationship.”)3
19          For the foregoing reasons, based on the undisputed evidence, the Court concludes
20   that the 2015 NSA bars Jones’s claims for discrimination and retaliation based on her
21   reassignment to San Antonio,4 the SHARP realignment, TDA decisions and delegation of
22
            3
               In Jones’s Statement of Facts, which the Court struck, Jones asserts only one fact
23   that is not mentioned in her Response—that she changed her mind regarding transfer within
     the seven-day rescission period. (Doc. 64, p. 2.) Jones fails to cite any evidence that
24   supports her assertion that there was a seven-day rescission period. The agreement does
     not include a rescission period. It states: “This agreement will become effective on the
25   date it is signed by all parties,” which was February 5, 2015. (Doc. 58-2, p. 78.) As noted
     above, Jones does not address the effect of the 2015 NSA in her response; nor does she
26   argue rescission.
27          4
             Jones characterizes her transfer to San Antonio as a constructive discharge. To the
     extent such characterization is valid, Jones’s constructive discharge claim fails for the
28   additional reason that she did not resign from the Army. (Doc. 58, ¶ 22.) Resignation is a
     necessary element of a constructive discharge claim. See Green v. Brennan, __U.S. __,

                                                 -8-
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 9 of 14



 1   duties,5 and critical statements by her supervisors. See Pardi v. Kaiser Found. Hosps., 389
 2   F.3d 840, 848 (9th Cir. 2004) (affirming summary judgment enforcing release of ADA
 3   claims where plaintiff failed to introduce evidence showing that the agreement was
 4   procured by duress or other basis that would render it invalid).6
 5          B. Jones fails to establish the elements of a claim for race, sex or discrimination
 6              or retaliation for her remaining claims.
 7              1. Applicable Law
 8          To establish a prima facie claim for discrimination under Title VII, Jones must either
 9   provide direct evidence suggesting that an employment decision was made based on an
10   impermissible criterion, or meet the four-part McDonnell Douglas test for circumstantial
11   evidence. See EEOC v. Boeing Co., 577 F.3d 1044, 1049 (9th Cir. 2009). That four-part
12   test requires Jones to show that she: (1) belongs to a protected class; (2) was qualified for
13   the position; (3) was subject to an adverse employment action; and (4) similarly situated
14   individuals outside her protected class were treated more favorably. Moran v. Selig, 447
15   F.3d 748, 753 (9th Cir. 2006). To establish a prima facie case of retaliation under Title
16
17   136 S.Ct. 1769, 1777 (2016) (constructive discharge requires proof that (1) the employee
     was discriminated against by her employer to the point where a reasonable person in her
18   position would have felt compelled to resign, and (2) she actually resigned).
19          5
               As noted above, Jones does not respond to Defendant’s argument that claims
     related to the TDA decisions and delegation of duties are barred by the 2015 NSA. The
20   Court notes that the TDA claims relate to conduct that allegedly occurred in March 2015,
     after the NSA took effect. The March 2015 claims, however, cover the same issues that
21   Jones raised in her 2014 EEO Complaint —Jones’s authority as ACS Director to have input
     into the ACS budget and Defendant’s delegation of her authority to her subordinates.
22   Because Jones’s duties and responsibility for the ACS TDA and budget “concern[] the
     issues, claims or facts” contained in her 2014 EEO Complaint, these claims are barred by
23   the 2015 NSA. In addition, because Jones agreed in the 2015 NSA to resign as ACS
     Director, it cannot be said to be discriminatory to not allow her to perform the
24   responsibilities of that position.
25          6
              To the extent that Jones is also asserting claims related to or based on facts
     underlying claims she asserted in her 2012 EEO Complaint (relieving Jones of her duties
26   as ACS Director and moving Jones’s office to “isolation” in a chapel—both in October
     2012) (Doc. 63, p. 6), those claims are similarly barred by Jones’s 2014 NSA, in which
27   Jones, who was represented by counsel, waived her right to pursue claims based on the
     same conduct. (See Doc. 58, ¶¶ 4-7; Doc. 63-2, pp. 54-57.) Jones does not dispute either
28   the applicability of this release provision or its enforceability.


                                                 -9-
     Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 10 of 14



 1   VII, Jones must show (1) she was engaged in a protected activity, (2) she was thereafter
 2   subjected by her employer to an adverse employment action,7 and (3) there was a causal
 3   link between the protected activity and the adverse employment action. Thomas v. City of
 4   Beaverton, 379 F.3d 802, 811 (9th Cir. 2004).
 5          “After a prima facie case is established, the burden then shifts to the defendant to
 6   articulate a legitimate nondiscriminatory reason for its employment decision. Then, in
 7   order to prevail, the plaintiff must demonstrate that the employer’s alleged reason for the
 8   adverse employment decision is a pretext for another motive which is discriminatory.” Lam
 9   v. Univ. of Haw., 40 F.3d 1551, 1559 (9th Cir. 1994) (internal quotation marks and citation
10   omitted). Retaliation claims are included within this framework. Id. at n.11 (citations
11   omitted).
12          2. Analysis
13          There are two claims alleged in Jones’s First Amended Complaint which are not
14   precluded by her prior NSAs. Neither, however, is supported by any evidence.
15                 a. Removal from consideration for the Sierra Vista Regional Hospital
16                    board of directors.
17          Jones offers no support for her claim that her supervisors prevented her from being
18   selected to serve on the board of directors of Sierra Vista Regional Hospital, let alone that
19   they did so for a discriminatory or retaliatory purpose. Jones’s Response does not address
20   Defendant’s arguments on this point or mention the board position. (Doc. 63.) The
21   undisputed evidence presented by Defendant shows that the hospital has no connection to
22          7
             “[A] wide array of disadvantageous changes in the workplace constitute adverse
23   employment actions.” Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir.2000); see also
     Chuang v. Univ. of Cal. Davis, Bd. of Trustees, 225 F.3d 1115, 1125 (9th Cir. 2000)
24   (adverse action not only applies to terms and conditions of employment “in the narrow
     sense, but ‘evinces a congressional intent to strike at the entire spectrum of disparate
25   treatment . . . in employment.’”) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523
     U.S. 75, 78 (1998)). Adverse employment actions can include a transfer of job duties,
26   undeserved performance ratings, transfers to another job of the same pay and status, and
     dissemination of unfavorable job references. Ray, 217 F.3d at 1242 (citations omitted).
27   Additionally, for purposes of a Title VII retaliation claim, “an action is cognizable as an
     adverse employment action if it is reasonably likely to deter employees from engaging in
28   protected activity.” Id. at 1243 (footnote omitted).


                                                - 10 -
     Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 11 of 14



 1   Fort Huachuca. (See Doc. 57, p. 11 (citing Doc. 58, ¶ 37).) Jones met briefly about board
 2   membership with someone whom she believed to be on the board and whose name she
 3   does not remember. (Doc. 58, ¶ 38). Jones understood that the person she spoke to would
 4   contact her supervisors for a reference. (Id.) Jones was not contacted again about the board
 5   position. (Id. at ¶¶ 38-39.) Jones has no firsthand knowledge as to why the hospital did
 6   not select her for the board. (Id. at ¶ 45.) Jones does not know who would have made the
 7   decision whether to select her for the board. (Id. at ¶ 43) Jones’s immediate supervisors,
 8   Maruska and Borer, had no knowledge about this matter. (Id. at ¶ 46.) Summary judgment
 9   is properly entered for Defendant on this claim.
10                 b. Worker’s compensation claims.
11          Jones claims that at a June 2015 meeting, Mesa encouraged Jones’s former
12   subordinate employees to file worker’s compensation claims against her. (Doc. 58-5, p.
13   41.) In her Response to Defendant’s Motion for Summary Judgment, Jones asserts that it
14   was Maruska and Borer who made the comments.          (Doc. 63, pp. 9-10 (citing Doc. 63-2,
15   pp. 49-52).) Regardless of the speaker, Jones points to no admissible evidence to support
16   this claim. Jones did not attend the meeting (Doc. 58, ¶ 78; Doc. 62-2, p. 49); she heard
17   from someone, whose name she does not recall, that after her departure from Fort
18   Huachuca, interim ACS Director Mesa held a meeting where he, Maruska, and Borer
19   encouraged Jones’s former subordinates to file such claims against her. (Doc. 58, ¶ 79;
20   Doc. 63, pp. 9-10 (citing Doc. 63-2, pp. 49-52).) This hearsay evidence is insufficient to
21   support Jones’s claim that these individuals discriminated or retaliated against her.
22   Moreover, Defendant has provided undisputed evidence that no prohibited conduct
23   occurred and that there was a legitimate, nondiscriminatory reason for the meeting and the
24   information provided.8 Jones does not respond to or refute Defendant’s arguments or
25          8
             In a declaration, Mesa states that after becoming interim Director, Mesa received
     complaints about Jones’s actions prior to her reassignment. (Doc. 58, ¶ 74.) In coordination
26   with the Fort Huachuca Employee Assistance Program (EAP), Mesa held the meeting to
     inform the employees about potential avenues for addressing alleged injuries. (Id. at ¶¶
27   75, 76.) Mesa did not reference specific individuals or Jones and did not discuss specific
     instances or complaints. (Id. at ¶76.) The focus of the meeting was to provide information
28   about the process for addressing alleged injuries, the availability of EAP, and the action
     employees needed to take to obtain assistance. (Id.) Jones has no knowledge that anyone

                                                - 11 -
     Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 12 of 14



 1   evidence. For all of these reasons, this claim does not survive summary judgment.
 2          C. Jones Fails to Show She was Subjected to a Hostile Work Environment
 3             1. Applicable law
 4          To prevail on a claim of hostile work environment based on race, sex or retaliation,
 5   Jones must establish that (1) she was subjected to verbal or physical conduct of a harassing
 6   nature that was based on her race or sex or out of retaliation for protected activity, (2) the
 7   conduct was unwelcome, and (3) the conduct was “sufficiently severe or pervasive” to alter
 8   the conditions of her employment and create an abusive working environment. Fuller v.
 9   Idaho Dep’t of Corr., 865 F.3d 1154, 1161 (9th Cir. 2017) (sex); Surrell v. California
10   Water Serv. Co., 518 F.3d 1097, 1108 (9th Cir.2008) (race); Ray, 217 F.3d at 1244-45
11   (retaliation). The conduct must be extreme in order to amount to a change in the terms and
12   conditions of employment. See Faragher v. City of Boca Raton, 524 U.S. 775, 787–88
13   (1998). To determine whether an environment is sufficiently hostile, the court considers
14   “the totality of the circumstances, including the ‘frequency of the discriminatory conduct;
15   its severity; whether it is physically threatening or humiliating, or a mere offensive
16   utterance; and whether it unreasonably interferes with an employee’s work performance.’”
17   Ray, 217 F.3d at 1245 (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993));
18   see also Kortan v. California Youth Auth., 217 F.3d 1104, 1110 (9th Cir. 2000) (mere
19   utterance of epithet which engenders offensive feelings, without more, does not affect
20   conditions of employment to sufficiently significant degree necessary for violation of Title
21   VII) (citing Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986)). Additionally, Jones
22   must show that her employer is liable for the conduct that created the environment. Fuller,
23   865 F.3d at 1161 (citation omitted).
24             2. Analysis
25          Jones fails to identify any actionable verbal or physical conduct of a harassing
26   nature, based on race or sex or retaliation, that occurred after the 2015 NSA, or was
27   actionable. Jones’s allegations concerning Mesa’s alleged encouragement of worker’s
28
     filed a worker’s compensation claim as a result of the meeting. (Id. at ¶ 80.)

                                                 - 12 -
      Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 13 of 14



 1   compensation claims against Jones does not factor into this analysis because Jones no
 2   longer worked at Fort Huachuca at that time. Therefore, she could not have been subjected
 3   to a hostile workplace as a result of Mesa’s conduct. Also, as set forth above, Jones fails
 4   to substantiate her claim that Mesa encouraged such claims.
 5          Jones points to inappropriate comments by Maruska and Colonel Faulkner as
 6   evidence of harassment. But Jones fails to demonstrate that either of these comments is
 7   actionable. The first comment was allegedly made by Maruska in May 2014, soon after
 8   she was reinstated as ACS Director pursuant to the 2014 NSA; Maruska told her that Boone
 9   and Borer “were ‘mad at him because they didn’t want [Jones] to return to the position as
10   Director,’ and that ‘he didn’t do what he needed to do to get rid of [Jones].’” (Doc. 63, p.
11   9 (citing Doc. 63-2, pp. 29, 38; Doc. 63-3, pp. 2-3).) Jones reported this comment to the
12   Director of EEO for IMCOM and the Director of IMCOM Central. (Doc. 63, p. 9 (citing
13   Doc. 63-3, p. 2: see also Doc. 58-4, p. 3, ¶ 20.)) The 2015 NSA prohibits Jones from
14   pursuing legal action based on Maruska’s comment.
15          In a separate section of her Response, Jones also asserts that Colonel Faulkner told
16   her that he had been “‘bullied’ by African-Americans as a youth” and made comments to
17   Plaintiff “about how Black people eat fried chicken and watermelon all the time.” (Doc.
18   63, p. 13 (citing Doc. 63-2, pp. 24-25).) While these statements are certainly offensive,
19   Jones fails to present evidence to tie the comments to a hostile environment claim because
20   she does not specify when they were made. Consequently, she cannot establish that the
21   offensive comments, if made during an actionable time period, affected conditions of
22   employment to the sufficiently significant degree necessary to establish a violation of Title
23   VII, an essential element of her claim. Kortan, 217 F.3d at 1110. Therefore, Defendant is
24   entitled to summary judgment on Plaintiff’s hostile work environment claim.
25   //
26   //
27   //
28   //


                                                - 13 -
     Case 4:17-cv-00616-JGZ Document 67 Filed 08/18/20 Page 14 of 14



 1          D. Conclusion
 2          For the foregoing reasons,
 3          IT IS ORDERED THAT Defendant’s Motion for Summary Judgment (Doc. 57) is
 4   GRANTED.
 5          The Clerk of Court is directed to enter judgment accordingly and to close the file in
 6   this action.
 7          Dated this 18th day of August, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 14 -
